BY JUDGE WALTER W. STOUT, III
This action is before the Court on the Defendant’s pro se Motion to preserve biological evidence. The General Assembly has enacted a precursor step to the procedures for requesting a Writ of Actual Innocence, in the form of Va. Code § 19.2-270.4:1. This provision allows a person convicted of a felony to request that the court of conviction order the preservation of “specifically identified human biological evidence.” Va. Code § 19.2-270.4:1(A). The requirement that the evidence be particularly identified was added by amendment in 2002. See 2002 Va. Acts, ch. 832. This change by the General Assembly from the former language of “any human biological evidence,” Id., is a substantive change in the law and indicates an intent to heighten the pleading requirement of this Code section. Therefore, a blanket request for “all evidence” is no longer sufficient under the newly amended statute.
The Movant has presented just such blanket request for “all evidence.” Under the current version of this Code section, such a request is insufficient. For this reason, the instant Motion for Storage, Preservation, and Retention of Human Biological Evidence must be denied.
This conclusion is without prejudice to the Movant’s attempts to comply with the Statute. Under the Statute, the Motion must specifically identify the human biological evidence that is to be preserved. However, upon filing of an amended Motion, the Movant may request a hearing for the limited purpose of *433specifically identifying what human biological evidence exists in the case if he is unable to establish this evidence with specificify from the record of the case. See Va. Code § 19.2~270.4:1(A). Thus, the Movant has two potential avenues to comply with the pleading requirements of the Statute.

Order

Upon mature consideration of the Motion of Mr. Stevens for the preservation of human biological evidence, the authorities cited therein, and a review of the record in the case of Commonwealth v. Willie Lee Stevens, (CR93-F-4339; CR93-F-4340; CR93-F-4341), allofwhicharemadeapartof the record in this matter, the Court finds that the Petitioner is not entitled to the relief sought. The Court’s reasoning is contained in the letter opinion entered this same date in this matter, attached to this Order. Therefore, it is ordered that the Motion be, and hereby is, denied. The Petitioner’s objection and exception to this action are noted for the record.
The Clerk is directed to forward a certified copy of this Order to the Petitioner, to Mrs. Diane Abato, Esq., Assistant Commonwealth Attorney, and to the Office of the Attorney General.